Citation Nr: 1517692	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM), Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from April 1974 to April 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is reopened in the decision below.  The reopened issued is addressed in the REMAND portion of the decision below.  The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  A rating decision in September 1994 denied service connection for a nervous condition.  The Veteran was notified and did not appeal.  In June 2006, service connection was denied for PTSD and for DM, Type II.  The Veteran was notified and did not appeal.  The decisions became final.  

2.  New evidence received since June 2006 as to the issue of entitlement to service connection for an acquired psychiatric disorder, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  

3.  Evidence received since June 2006 as to the issue of entitlement to service connection for DM, Type II, is cumulative of evidence previously of record and does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for DM, Type II.  


CONCLUSIONS OF LAW

1.  The June 2006 RO rating decision that denied entitlement to service connection for PTSD and DM, Type II, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).  

2.  As evidence received since the RO's June 2006 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  As evidence received since the RO's June 2006 denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for DM, Type II, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  

As to the claim regarding DM, Type II, the VCAA amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Initially, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in May 2006, January 2010, February 2010, April 2010, and February 2013, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2006, January 2010, and February 2013 letters mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in January 2010 and February 2013 letters.  

In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  

The appellant was afforded the opportunity to testify before a VLJ in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding whether new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for DM, Type II.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Subsequent to the January 2015 hearing, additional medical records were added to the claims file.  The Veteran waived RO review of this evidence.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., DM) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In May 2010, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for DM.  However, it did find that new and material evidence had been submitted to reopen the claim for service connection for a mental condition, to include PTSD.  No matter what the RO found, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

An Acquired Psychiatric Disorder

In the last final rating decision regarding a psychiatric claim in June 2006, the RO denied entitlement to service connection for PTSD, noting that no verifiable stressor had been verified.  Specifically, while the Veteran had various psychiatric diagnoses to include mood disorder, bipolar disorder, and adjustment disorder, PTSD was not diagnosed based on a verifiable stressor, and the claim for service connection for PTSD was denied.  

Subsequent determinations, as evidenced in the record on the March 2012 statement of the case (SOC), and supplemental statements of the case (SSOCs) in March 2013 and September 2013, expanded the Veteran's claim to include any and all acquired psychiatric disorders.  

In September 2009, the Veteran filed his current claim seeking service connection for an acquired psychiatric condition.  This appeal arises from the RO's May 2010 rating decision that found that new and material evidence had been submitted to reopen the claim for service connection for PTSD, claimed as a mental disorder.  VA must now, of course, construe this claim as one for service connection for an acquired psychiatric disorder because of more recent case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id. 

Evidence added to the claims file since the June 2006 denial includes: additional VA treatment records and private psychiatric treatment records dated to the present.  These documents include statements as provided by private and VA physicians regarding the Veteran's mental health and referencing his treatment for variously diagnosed psychiatric disorders, to include depression, bipolar disorder, schizoaffective disorder, and PTSD.  Most attribute his PTSD to combat trauma, which is not alleged or verified.  The record continues to reflect variously diagnosed acquired psychiatric disorders, the etiology of which have not been addressed by VA medical personnel.  Moreover, not all diagnosed psychiatric disorders were of record at the time of the 2006 final denial.  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes the more complete post STRs which reflect variously diagnosed psychiatric disorders, some of which were not of record in 2006 and the etiologies of which have not been medically addressed.  

The Board concludes that these more updated treatment records showing treatment from the late 1980s to the present day constitute new and material evidence with respect to the issue of service connection for an acquired psychiatric disorder.  This evidence was not previously of record at the time of the June 2006 rating decision.  The evidence, presumed credible for purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  Moreover, as discussed below, it triggers VA's duty to assist as it considers an alternative theory of entitlement.  See Shade, supra.  

The newly received evidence bears substantially upon the specific matter under consideration as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

DM, Type II

As previously noted, a rating decision in June 2006 denied service connection for DM, Type II.  The evidence of record at the time of the 2006 rating decision included the STRs and post service VA records from 2005 and 2006.  

These VA records showed that DM had been diagnosed.  The RO denied the claim in that the STRs were negative for this condition, and it was not clinically demonstrated until many years after service.  No medical personnel had attributed the condition to service.  

Evidence received since June 2006 includes many more private and VA records, to include documents dated from the late 1980s through the present day.  These records show treatment for various conditions, to include DM.  DM has been an ongoing diagnosis since it was first noted in the mid-2000s.  Also added to the record was the Veteran's testimony from his videoconference hearing in 2015.  At that time, he stated that he thought his DM was precipitated by drinking contaminated water during service which caused him to develop hepatitis.  As a result of hepatitis, he developed DM.  

Following consideration of evidence both before and after June 2006, the Board finds that new and material evidence has not been received to reopen this claim.  Diagnosis of this disorder was previously of record, and the Veteran has provided no new evidence showing that the disorder was manifested during service or until many years had passed after discharge from service.  While the Veteran has presented a new argument for service connection stating that he believes that his inservice consumption of contaminated water resulted in inservice hepatitis which ultimately caused him to develop DM, review of the STRs is actually negative for treatment of hepatitis.  His STRs show treatment for other conditions, e.g. urethritis, back pain, etc., but not hepatitis.  This includes upon his March 1976 separation examination when no such inservice treatment was referenced.  

Post service treatment records reflect diagnosis of DM, and the newly submitted records simply reflect continued treatment for this condition.  There is nothing in this evidence which medically provides a nexus between the diagnosis of DM in the mid-2000s and his military service from the mid-1970s.  This includes analysis of his new argument regarding inservice hepatitis resulting in his current DM.  However, no such inservice treatment is shown.  Thus, that argument is not considered new and material.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for DM, Type II, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to this extent only, the claim is granted.  

As new and material evidence has not been received, the claim for service connection for DM, Type II, is not reopened, and the claim is denied.  


REMAND

In regard to the reopened claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been variously diagnosed over the years with substance abuse, major depression, bipolar disorder, schizoaffective disorder, adjustment disorder, and a personality disorder, in addition to receiving treatment for PTSD (which was apparently diagnosed based on combat history as related by the Veteran which is not verified).  As noted earlier, Clemons, supra, instructs that a service connection claim for one psychiatric disorder may encompass others because a layman's complaints of symptoms should not be limited to a layman's labeling of the disorder.  

It is the Board's conclusion that a VA mental disorders examination should be conducted to address whether any currently diagnosed acquired psychiatric disorder is attributable to service.  

In terms of full disclosure of relevant laws and regulations, it is noted that during the course of the appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, were changed.  This amendment eliminates the requirement for corroborating that the claimed inservice stressor occurred if a stressor is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  
See 75 Fed. Reg. 39843 (July 13, 2010).  However, the claimed stressors in this case do not hinge on fear of hostile military or terrorist activity, and development in this regard is unnecessary.  

However, the question arises as to whether any currently diagnosed acquired psychiatric disorder is of service origin.  To date, the Veteran has not been afforded a VA mental disorders examination to address this medical question.  As such, the Board finds that a remand is necessary so that a medical opinion(s) can be obtained regarding whether any diagnosed psychiatric disorder is related to his period of active duty.  

On remand, the AOJ should also obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The AOJ shall obtain and associate with the claims file any private or VA outstanding records of evaluation and/or treatment for a psychiatric disorder.  

2.  Following completion of the above, the Veteran should be scheduled for a VA mental disorders examination to determine the nature and likely etiology of any currently diagnosed acquired psychiatric disorders, to include the previously identified disorders of PTSD, substance abuse, schizoaffective disorder, major depression, bipolar disorder, and adjustment disorder, as well as any other diagnoses that may be appropriate given the Veteran's symptoms.  

After reviewing the entire record, the examiner should offer opinions on the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorders had their onset during service or otherwise were due to an event or incident of that service?  

A complete rationale should accompany each opinion provided.
 
3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a SSOC and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


